                                                                                                                                                       /] 11
                                                                                                                                                       _j_
.
,,~-=========~~~~~~~~~~..:..:;;;;.;.,
                                      f'··
: AO 24-58 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of l
                                                                                                                                                             11,


                                                                                                                                                             Ii
                                                                                                                                                               .


                                                                                                                                                             I'.
                                             UNITED STATES DISTRICT COURT                                                                                    j;
                                                            SOUTHERN DISTRICT OF CALIFORNIA                                                                  I
                                                                                                                                                             I
                                                                                                                                                             I
                                                                                                                                                             I
                           United States of America                              JUDGMENT IN A CRIMINAL CASE                                                 I
                                      v.                                         (For Offe?s6s·Committed-On or After November I, 1987)
                                                                                                                                                             I
                             Roberto Elias-Mendez                                CaseNumber: 3:19-mj-21850




    REGISTRATION NO. 79631298                                                                                    MAY 1 6 2019
    THE DEFENDANT:                                                                    CLEc'K '• ·. '::c;·:·n:cr c ~ URT
     ~ pleaded guilty to count( s) .-::l~o_f_C_o_m_.p_la_i_nt_ _ _ _ _ _ _ _ _ _ _t!s~o'.::U=TH=:<=:;;=====l~~:EJ:!:!J
     0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                          Nature of Offense                                                     Count Number(s)
    8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                           1

     0 The defendant has been found not guilty on count(s)
                                                                            --------------~----
     0 Count(s) -'---~-'---------------dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                       ~      TIME SERVED                     0 __________ days

     ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
     ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     0 Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, May 16, 2019
                                                                               Date of Imposition of Sentence


    Received
              /DUSM
                   -"-j?"'~-/_,~e: ;_-"_., , _·" _"_
                                                   ° _ __                       ~,~
                                                                               HONORABLE ROBERT A. MCQUAID
                                                                               UNITED STATES MAGISTRATE WDGE



    Clerk's Office Copy
             ,·/
                                                                                                                             3:19-mj-21850
